Matter of Naitalya B. (Melissa B.) (2017 NY Slip Op 03696)





Matter of Naitalya B. (Melissa B.)


2017 NY Slip Op 03696


Decided on May 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2017

Acosta, J.P., Renwick, Mazzarelli, Gische, Gesmer, JJ.


3934

[*1]In re Naitalya B., and Another, Children Under Eighteen Years of Age, etc., Melissa B. Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jonathan A. Popolow of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the children.

Order of fact-finding, Family Court, New York County (Clark V. Richardson, J.), entered on or about June 26, 2015, which found that respondent mother neglected her daughter and derivatively neglected her son, unanimously affirmed, without costs.
The Family Court's findings that the mother neglected her daughter and derivatively neglected her son were supported by a preponderance of the evidence. The record showed that the mother inflicted excessive corporal punishment on her daughter by striking her with her hand and with a plastic softball bat, causing the child to sustain bruises all over her body. The child's out-of-court statements were sufficiently corroborated by the agency caseworker and hospital staff's observations of the bruises on the child, photographs depicting the injuries, and medical records (see Matter of Tyson T. [Latoyer T.], 146 AD3d 669 [1st Dept 2017]; Matter of Harrhae Y. [Shy-Macca Ernestine B.], 112 AD3d 512 [1st Dept 2013]). In addition, while the child's repetition of the same allegations that her mother hit her did not provide corroboration for the out-of-court statements, the consistency of her reported statements enhanced her credibility (see Matter of David R. [Carmen R.], 123 AD3d 483, 484 [1st Dept 2014]). Furthermore, the mother's behavior of punishing the child by forcing her to remain in a bathroom for two days and unevenly shaving parts of her head clearly threatened the child's emotional well-being (see e.g. Matter of Patrice S., 63 AD3d 620 [1st Dept 2009]).
The court also properly found that the son was derivatively neglected inasmuch as the physical and emotional abuse toward the daughter demonstrated such an impaired level of parental judgment
as to create a substantial risk of harm for the son in the mother's care (see Matter of Vincent M., 193 AD2d 398, 404 [1st Dept 1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2017
CLERK